DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sharon Du on 1/27/2021.
The application has been amended as follows: 
Claim 2 (currently amended): An analyte collection device, comprising: a metering stack comprising a first channel, wherein the first channel comprises a porous or mesh material and one or more venting holes; an assay stack comprising one or more assay elements, at least one of the assay pads comprising a reagent for performing an assay; and a spacing element positioning the metering stack and the assay stack apart from each other when in an uncompressed state and allowing the metering stack and the assay stack to come into contact when in a compressed state, wherein the porous or mesh material permits flow from the metering stack to the assay stack only when in the compressed state.

only when in the compressed state.

In addition, another examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sharon Du on 3/8/2021.
The application has been amended as follows: 
Claim 9 (currently amended): The device of claim [[1]] 2, wherein the assay comprises at least one of a chemiluminescent reaction, an electrochemical reaction, or a colorimetric reaction.


Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Briman (US PGPub 2014/0138260) discloses a cartridge for conducting diagnostic assays. The cartridge consists of an assembly of components that are easily assembled. The cartridge provides means for receiving a patient sample, precisely controlling fluid introduction, onboard storage of assay fluid and conducting different assay protocols and detection of a plurality of analytes (see abstract). In addition, Briman teaches that a biological sample is obtained from a patient. Then the sample chamber of the cartridge is filed with said sample. The cartridge is docked into a reader module that is capable of electro-mechanical functions. Through the application of 
In addition, Shaikh et al teaches a microfluidic flow cell subassembly, which may be assembled into a flow cell having fluidic connections outside of the main substrate, is described for encapsulating a sample to allow for subsequent controlled delivery of reagents to the sample, such as multiplexed in situ biomarker staining and analysis (see abstract). Furthermore, Shaikh et al teaches that the microfluidic subassembly comprises a stacked planar assembly comprising an adherent layer, substrate layer and a gasket and wherein each layer is adhered to one another and the adherent layer and the gasket layer extend beyond the extents of the substrate layer. The subassembly further comprises at least one fluidic port positioned outside the boundaries of the substrate layer (see Col. 2, lines 7-15).  In addition, the gasket is designed to be compressed by at least 5 µm and no more than 30 µm. In other embodiments, the compression distance is designed to be at least 5 µm but the maximum distance may be up to 200 µm if the compression does not deform the gasket. As represented to make a robust seal between the gasket and fluidic connector, it is desirable that the 
However, neither Briman nor Shaikh et al teaches or fairly suggests an analyte collection device, comprising a spacing element positioning a metering stack and an assay stack apart from each other when in an uncompressed state and allowing the metering stack and the assay stack to come into contact when in a compressed state, wherein the porous or mesh material permits flow from the metering stack to the assay stack only when in the compressed state (as claimed in claim 2). In addition, neither Briman nor Shaikh et al teaches or fairly suggests a method of fabricating a cartridge, the method comprising obtaining a spacing mechanism; and combining a first layer, the spacing mechanism, and a second layer in a housing such that the spacing mechanism separates the first layer and the second layer when in an uncompressed state, and the channel is aligned with the two or more assay elements in a direction perpendicular to the first layer (as claimed in claim 14). Furthermore, neither Briman nor Shaikh et al teaches or fairly suggests a cartridge for collecting blood for testing, the cartridge comprising a separation mechanism preventing fluid communication between a metering stack and an assay stack when in an uncompressed state and allowing the metering stack and the assay stack to come into fluid communication when in a compressed state, wherein the porous or mesh material permits the blood or a portion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797